Citation Nr: 0205700	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  01-00 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than December 27, 
1996 for a grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969 and from November 1974 to December 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

2.  The veteran's original claim for service connection for 
post-traumatic stress disorder was received by VA on December 
27, 1996, more than a year after his separation from active 
service.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 27, 
1996 for service connection for post-traumatic stress 
disorder have not been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  The VCAA provides for VA assistance to 
claimants under certain circumstances.  In the instant case, 
the Board finds that the RO complied with the requirement of 
the VCAA that VA make reasonable efforts to aid the claimant 
in substantiating his claim.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
finds that the record as it stands is adequate for appellate 
review.  Further, the veteran and his representative have 
been adequately notified of the applicable laws and 
regulations which set forth the criteria for the assignment 
of effective dates.  The Board finds that the discussion in 
the rating decision, statement of the case, and RO letters to 
the veteran have informed the veteran and his representative 
of the requirements for entitlement to the benefit sought.  
The Board finds that no further action is necessary to meet 
the requirements of the VCAA.  Under the circumstances of 
this case, a remand would serve no useful purpose, because: 
the issue is entitlement to an earlier effective date; the 
date of claim is known; and the date entitlement arose was 
prior to the date of claim.  Thus, the facts relevant to a 
disposition of the appeal are already of record.  Moreover, 
given the completeness of the present record, the Board finds 
that the veteran will not be prejudiced by the Board's 
consideration of his appeal at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that the effective date assigned for 
service connection for post-traumatic stress disorder should 
be November 12, 1996, the date that he signed and submitted 
his application for service connection for post-traumatic 
stress disorder.  The veteran has submitted a copy of his 
application with the date of his signature, "11/12/96," 
highlighted in yellow.  

The veteran has also claimed that he should be granted 
service connection for post-traumatic stress disorder from 
January 1, 1969 since that was the date he developed post-
traumatic stress disorder.

The veteran appeared at a hearing before the undersigned 
Member of the Board in December 2001.  The veteran testified 
that he went into a Veterans Affairs Office in Lansing 
Michigan on November 12, 1996.  He stated that the director 
of the Lansing Veterans Affairs helped him fill out his 
application.  The veteran asserted that he just signed and 
dated the application.  He noted that the director kept the 
application and in time mailed it along.  The veteran did not 
know why it had taken so long for the director to mail his 
application along.

The veteran was in the Army and served in Vietnam during his 
first period of active service, which ended upon his 
separation on December 18, 1969.  The veteran then entered 
the Navy on November 21, 1974.  He was released from his 
second period of service on December 20, 1976.  

On December 27, 1996, the VA received the veteran's 
application for service connection for post-traumatic stress 
disorder.  The application arrived with a PTSD Questionnaire 
and a cover letter from the Vietnam Veterans of America.  The 
cover letter is dated December 24, 1996.  All of these 
documents were date stamped by the Detroit RO as received 
December 27, 1996.

A form from the Social Security Administration dated January 
3, 2001 indicates that the veteran had a primary diagnosis of 
post-traumatic stress disorder and a secondary diagnosis of 
major depressive disorder.  It was indicated that the 
veteran's disability began November 1, 1996.

By rating action in August 2000, the veteran was granted 
service connection and a 100 percent rating for post-
traumatic stress disorder, effective from December 27, 1996.

Under the governing law, the effective date for a grant of 
service connection based on an original claim received more 
than one year after discharge from service is the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran's original claim for service connection for post-
traumatic stress disorder was received more than year after 
his discharge from his final period of service.  Because the 
claim was received more than a year after separation from 
service and was received after the date entitlement arose, 
the effective date of service connection must be the date of 
receipt of claim.  In this case, the VA date stamp indicates 
that the VA received the veteran's claim on December 27, 
1996.  While the veteran maintains that VA received his claim 
on November 12, 1996, the evidence reveals otherwise.  The 
Board notes that the veteran's claim was received with a 
cover letter from the Vietnam Veterans of America, dated 
December 24, 1996.  This indicates that the veteran's claim 
could not have been received prior to December 24, 1996.  
Service organizations that assist veterans with their claims 
are not affiliated with VA.  Since the date stamps clearly 
indicate that the veteran's claim was received on December 
27, 1996, the Board concludes that the RO properly assigned 
December 27, 1996 as the effective date of the grant of 
service connection.  Entitlement to an earlier effective date 
is not established.


ORDER

Entitlement to an effective date earlier than December 27, 
1996 for a grant of service connection for post-traumatic 
stress disorder is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

